DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 28, 2021. Claims 13-20 stand canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy-Delage et al. (US 2011/0120715), ‘715 hereinafter, in view of Morris et al. (US 2013/0345098).
With respect to Claim 1, ‘715 discloses a method, comprising: a drilled subterranean well comprising a casing string; coating a borehole surface and an outer surface of the casing string in the subterranean well with a water immiscible fluid (‘715: Sections [0007]-[0013]); providing a composition comprising water, cement and one or more particulate materials that swell upon contact with the water-immiscible fluid wherein the composition is not an emulsion (‘715: Sections [0007]-[0009]); and placing in the well the composition to contact the water-immiscible fluid (‘715: Sections [0007]-[0013]).
‘715 further teaches wherein it is common in the art to drill a subterranean well and insert a casing string (‘715: Section [0003]); and also teaches testing data with commercially available inorganic cement (‘715: Section [0026]; See Evidence: Leroy-Delage et al., US 2004/0007360, Sections [0014] & [0022]). As such, although the reference fails to explicitly disclose the method steps set forth above in combination with (1) the steps of drilling and inserting as instantly claimed and (2) an inorganic cement as instantly claimed, before the 
The reference, however, fails to explicitly disclose drilling “with a water-base drilling fluid” as instantly claimed.
Morris teaches methods of drilling and cementing with oil swellable particles, such as taught by ‘715, therein, wherein it is taught that wells are drilled with water-base drilling fluids (Morris: Sections [0010] & [0011]; Claim 8). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘715 with the aforementioned teachings of Morris to drill the well with a water-base drilling fluid in order to yield predictable results in well treatment. (Morris: Sections [0010] & [0011]; Claim 8).
With respect to Claim 2, the combined references of ‘715 and Morris teach the method as provided above with respect to Claim 1. ‘715 further teaches the testing data with inorganic cement comprising one or more members selected from the group as instantly claimed (‘715: Section [0026]; See Evidence: Leroy-Delage et al., US 2004/0007360, Sections [0014] & [0022]).
With respect to Claim 3, the combined references of ‘715 and Morris teach the method as provided above with respect to Claim 1. ‘715 further discloses wherein the one or more particulate materials comprises one or more members selected from the group as instantly claimed (‘715: Sections [0008] & [0014]-[0020]). 
With respect to Claim 4, the combined references of ‘715 and Morris teach the method as provided above with respect to Claim 1. ‘715 further discloses “the one or more particulate materials is present at a concentration between 1% and 50% by volume of the composition” (‘715: Section [0026]; Claim 26); and also teaches wherein, prior to swelling, the one or more 
As such, although the reference(s) fail to explicitly limit the particle size to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle size, such as instantly claimed, insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle size to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for drilling and cementing with swellable particles, and a finite number of identified, predictable solutions including employing particles of a desired and/or overlapping size range as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of ‘715 and Morris, one of ordinary skill in the art could have pursued a desired particle size, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 6, the combined references of ‘715 and Morris teach the method as provided above with respect to Claim 1. ‘715 further discloses wherein the water immiscible . 
Claims 5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy-Delage et al. (US 2011/0120715), ‘715 hereinafter, in view of Morris et al. (US 2013/0345098), further in view of Roddy et al. (US 2009/0088348).
With respect to Claim 5, the combined references of ‘715 and Morris teach the method as provided above with respect to Claim 1. The combined references, however, fail to teach wherein the composition further comprises materials as instantly claimed.
Roddy teaches methods of drilling and cementing with compositions comprising swellable particles, such as taught by ‘715, therein, wherein the compositions are employed in combination with one or more materials as instantly claimed (Roddy: Sections [0012]-[0015] & [0029]-[0037]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of ‘715 and Morris with the aforementioned teachings of Roddy to include one or more materials as instantly claimed in order to yield predictable results in well treatment. (Roddy: Sections [0012]-[0015] & [0029]-[0037]).
With respect to Claim 7, ‘715 discloses a method, comprising: a drilled subterranean well comprising a casing string, coating an outer surface of a casing and a borehole surface of a subterranean well with a first water-immiscible fluid (‘715: Sections [0007]-[0013]); providing a composition comprising water, cement and one or more particulate materials that swell upon contact with a water-immiscible fluid and/or the first water-immiscible fluid, wherein the composition is not an emulsion (‘715: Sections [0007]-[0009]), and placing in the well, the composition to contact the first water-immiscible fluid (‘715: Sections [0007]-[0013]).

The reference, however, fails to explicitly disclose drilling “with a water-base drilling fluid” as instantly claimed.
Morris teaches methods of drilling and cementing with oil swellable particles, such as taught by ‘715, therein, wherein it is taught that wells are drilled with water-base drilling fluids (Morris: Sections [0010] & [0011]; Claim 8). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘715 with the aforementioned teachings of Morris to drill the well with a water-base drilling fluid in order to yield predictable results in well treatment. (Morris: Sections [0010] & [0011]; Claim 8).
	‘715 further teaches test data employing fresh water (‘715: Section [0026]). The combined references, however, fail to teach the composition comprising “a second water-immiscible fluid” as instantly claimed. 
Roddy teaches methods of drilling and cementing with compositions comprising swellable particles, such as taught by ‘715, therein, wherein the compositions are employed with water comprising fresh water, produced water/brine, or combinations thereof (Roddy: 
With respect to Claim 8, the combined references of ‘715, Morris and Roddy teach the method as provided above with respect to Claim 7. ‘715 further teaches the testing data with inorganic cement comprising one or more members selected from the group as instantly claimed (‘715: Section [0026]; See Evidence: Leroy-Delage et al., US 2004/0007360, Sections [0014] & [0022]).
With respect to Claim 9, the combined references of ‘715, Morris and Roddy teach the method as provided above with respect to Claim 7. ‘715 further discloses wherein the one or more particulate materials comprises one or more members selected from the group as instantly claimed (‘715: Sections [0008] & [0014]-[0020]). 
With respect to Claim 10, the combined references of ‘715, Morris and Roddy teach the method as provided above with respect to Claim 7. ‘715 further discloses “the one or more particulate materials is present at a concentration between 1% and 50% by volume of the composition” (‘715: Section [0026]; Claim 26); and also teaches wherein, prior to swelling, the one or more particulate materials has a particle size in a range that overlaps with the range as instantly claimed, and can be of any size (‘715: Section [0009]). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle size to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for drilling and cementing with swellable particles, and a finite number of identified, predictable solutions including employing particles of a desired and/or overlapping size range as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of ‘715, Morris, and Roddy, one of ordinary skill in the art could have pursued a desired particle size, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 11, the combined references of ‘715, Morris and Roddy teach the method as provided above with respect to Claim 7. The combined references further teach wherein the first and second water immiscible fluids are chosen from one or more members 
Although the combined references fail to explicitly teach the second immiscible fluid present in a volumetric range as instantly claimed, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including employing a composition comprising components such as particulate material and a water-immiscible fluid as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of ‘715, Morris and Roddy, one of ordinary skill in the art could have pursued a desired concentration of components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 12, the combined references of ‘715, Morris and Roddy teach the method as provided above with respect to Claim 7. Roddy further teaches wherein the compositions are employed in combination with one or more materials as instantly claimed (Roddy: Sections [0012]-[0015] & [0029]-[0037]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of ‘715, Morris and Roddy with the aforementioned additional teachings of Roddy to include one or more materials as instantly claimed in order to yield predictable results in well treatment. (Roddy: Sections [0012]-[0015] & [0029]-[0037]).
Response to Arguments
Applicant’s amendments regarding the claim objections and the 35 USC § 112 rejections are persuasive and, therefore, these objections and rejections have been withdrawn.  
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 103 as being unpatentable over Le Roy-Delage, Morris and Roddy, alone or in combination, have been fully considered but they are not persuasive. Applicant asserts that Le Roy-Delage does not describe coating a borehole surface and an outer surface of the casing string in the subterranean well with a water immiscible fluid; Morris & Roddy do not resolve this shortcoming; and in the absence of a separate step of coating the outer casing surface and the borehole with a water-immiscible fluid prior to the cementing operation, Morris’ oil absorbing materials would be useless because there would be no oil present to absorb. 
The Examiner respectfully disagrees. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a separate step of coating prior to the cementing operation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Le Roy-Delage describes one or more embodiments where water-immiscible fluids, such as hydrocarbons and/or oil, enter faults and micro-annuli at the interface between the cement and casing/formation (Le Roy-Delage: Section [0010]). The reference also describes one or more embodiments where hydrocarbon fluid is pumped into such repair zones (Le Roy-Delage: Section [0012]). As broadly claimed, under broadest reasonable interpretation, this disclosure is considered to read on coating a borehole surface and an outer surface of the casing string as instantly claimed. It is 
Upon further consideration of the amendments, the claims remain rejected under 103 in view of the teachings of Le Roy-Delage, Morris and/or Roddy as set forth above, with updates to address the amendments.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674